      Case: 1:18-cv-06816 Document #: 7 Filed: 12/10/18 Page 1 of 1 PageID #:13



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL    )
COUNCIL OF CARPENTERS PENSION       )
FUND, et al.                        )
                                    )
                      Plaintiffs,   )                    Case No. 18 cv 6816
                                    )                    Judge Pallmeyer
     v.                             )
                                    )
DE GRAF CONCRETE CONSTRUCTION, INC. )
and MICHAEL G. PIRRON               )
                                    )
                      Defendants.   )

                            Notice of Voluntary Dismissal
To:    David K. Welch
       Burke, Warren, MacKay & Serritella, P.C.
       330 N. Wabash, Suite 2100
       Chicago, IL 60611

       PLEASE TAKE NOTICE that on December 10, 2018, pursuant to Fed. R. Civ. P. 41
(a)(1)(i), the plaintiffs, hereby voluntarily dismiss this action without prejudice as to both
Defendants, De Graf Concrete Construction, Inc. having filed Chapter 11 Bankruptcy, 18-
29069.

Trustees of the Chicago Regional Council of
Carpenters Pension Fund et al.

By: s/ DANIEL P. McANALLY
       Attorney for Plaintiffs




Daniel P. McAnally
Whitfield McGann & Ketterman
111 E. Wacker Drive
Suite 2600
Chicago, IL 60601
(312) 251-9700
